Citation Nr: 1142282	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  09-26 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for tinnitus. 

As a final introductory matter, it does not appear that all of the Veteran's claims have been addressed by the agency of original jurisdiction (AOJ).  In a November 2010 statement, the Veteran discussed additional treatment he is receiving for neuropathy of his right leg.  Additionally, the Veteran reported that there has been an increase in therapy and medication for his PTSD.  As the AOJ has not yet adjudicated these issues, it is referred back to the AOJ for appropriate action.  


FINDING OF FACT

The evidence demonstrates that the Veteran's currently diagnosed tinnitus is related to his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).   

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.  The Veteran asserts that his tinnitus is related to his active service.  Specifically, he contends he was exposed to rifle fire, howitzers, and cannons as a mortar man in Vietnam.  Lastly, the Veteran stated that he was not provided ear protection while in service.  

The Veteran's service treatment records do not demonstrate that he was diagnosed with tinnitus during active military service.  His discharge examination was void for any complaints of tinnitus, however, it does appear that the Veteran's hearing worsened from his pre-induction examination to his separation examination.  

The Board observes that the Veteran is competent to state that he experienced noise exposure in service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, his DD-214 reflects that he was assigned to an artillery unit.  Additionally, the Veteran's DD-214 also noted his commendations and medals, to include the Combat Infantryman's Badge, Vietnam Service Medal, Vietnam Campaign Medal, Bronze Star with V Device, and the National Defense Service Medal.  Furthermore, the Veteran's service records reflect that he served as a mortar man and, thus, corroborates his account of in-service exposure to noise from gunfire.   Accordingly, the Board concludes that it is likely that the Veteran was exposed to acoustic trauma while on active duty. 

The Veteran was afforded an VA audiological examination in July 2008.  The Veteran reported a history of bilateral ringing in his ears, which he had since the 1970's.  Additionally, the Veteran reported that the ringing was louder at times, and he had difficulty understanding speech at times.  Furthermore, the Veteran reported that he was a mortar man in Vietnam, and did not have any ear protection.  Furthermore, he stated that he was exposed to rifle fire, howitzers, and cannons.  Moreover, he denied occupational or recreational noise exposure.  The Veteran also reported that when the ringing gets loud, he has to stop what he is doing because it affects his concentration.  The Veteran stated that this happened frequently.  After examining the Veteran, the examiner stated that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner stated that the Veteran's hearing was normal at separation.  Furthermore, the examiner stated that the Veteran's current pure tone thresholds are essentially within normal limits bilaterally, and there was no high frequency hearing loss, which would be associated with tinnitus due to noise exposure.  

In November 2008, the Veteran submitted a statement and pictures from his time in-service.  Additionally, the Veteran stated that the pictures showed him holding his ears as a mortar rocket was fired, which was his job in the Army, 1st Calvary Division.  Moreover, he stated that in those days they had no hearing protection whatsoever.  

Additionally, the Veteran submitted a statement from his private hearing specialist in December 2008.  The specialist noted that the Veteran presented to her office with the main complaint of bilateral tinnitus.  Additionally, she reported that the Veteran's pure tone testing revealed bilateral mild sensorineural hearing loss with a small conductive component.  Furthermore, the specialist stated that the losses in the high frequencies were borderline and the Veteran was not expressing difficulty with discrimination.  

Furthermore, the Veteran submitted an April 2009 statement.  The Veteran reported that the noise and the shock from the mortar fire was excruciating.  He felt that the tinnitus he had, which was constant ringing in his ears, was caused by this exposure.  

The Veteran submitted another statement in June 2009.  He reported that the most common cause of tinnitus is exposure to excessively loud sounds.  He stated that during his tour in Vietnam, as a mortar man with the First Air Calvary Division, almost every day they were engaged in a fire fight with the Viet Cong.  He reported that they would fire at his unit with AK-47's, rocket launchers, mortars, hand grenades, and anything else they could find.  Moreover, he stated that he would return fire with M-16's, M50 machine guns, mini guns fired from helicopters, air strikes from F-4 fighter jets, B-52 bomb strikes, air strikes form Air Craft Carriers, and called in Artillery support.  He reported that they would have mad minutes, where everyone in his company would fire their weapons continuously to clear and clean them, so that he would be ready for the next fire fight.  Lastly, the Veteran reported that he had tinnitus since his discharge from service, which was caused by noise exposure.  

The Veteran was afforded a Travel Board Hearing in April 2011.  His representative noted that the Veteran received the Purple Heart, Bronze Star Medal with V Device, National Defense Service Medal, Combat Infantryman's Badge, Air Medal, Good Conduct Medal, Vietnam Service Medal, Vietnam Campaign Medal, and Republic of Vietnam Gallantry Cross.  The Veteran reported that he has had ringing in his ears beginning in the 1970's.  Additionally, the Veteran reported that he did not have ringing before service, but has had it every since he was discharged from active duty.  He reported that he was a mortar man, where he carried shells, loaded the barrel, and shot the ammo off.  Since leaving service, the Veteran reported that he was a postmaster and letter carrier, and that he was not exposed to any loud noises at these jobs.  

Based on the above facts, the Board concludes that the evidence for and against the Veteran's claim is at least in equipoise.  While the Veteran did not report tinnitus at the time of his separation from active duty, he has indicated that he had exposure to loud noises from gunfire in-service and experienced constant bilateral tinnitus since he was discharged from service.  While there is no documentation of this, the Veteran is competent to testify to experiencing a ringing in his ears since military service.  When lay statements relate to the occurrence of events that are observable as a lay person, or the presence of symptoms of a disability that are subject to lay observation, they are competent evidence.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).

Significantly, the July 2008 VA examiner appears to have based his opinion on the fact that the Veteran did not have hearing loss under VA standards at separation from service.  In this regard, the Board notes that the absence of in-service evidence of hearing disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2009), is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Additionally, the examiner failed to address the fact that the Veteran's hearing loss had worsened from his time of induction, to the time he was discharged from service.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Furthermore, the examiner stated that there was no high frequency hearing loss, which would be associated with tinnitus due to noise exposure.  However, the December 2008 statement by the Veteran's private hearing specialist noted that the Veteran's pure tone testing revealed bilateral mild sensorineural hearing loss with a small conductive component, and that the losses in the high frequencies were borderline.  
Therefore, the Board finds that the VA opinion is not adequate for rating purposes.  

The Board is of the opinion that the point of equipoise in the evidence has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for tinnitus will be granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Entitlement to service connection for tinnitus is granted. 



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


